
	

114 HR 3932 IH: Ensuring Continued Operations and No Other Major Incidents, Closures, or Slowdowns Act
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3932
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Mr. Newhouse (for himself, Mr. Schrader, Mrs. McMorris Rodgers, Mr. Cole, Mr. LaMalfa, Mr. Reichert, Mr. Stivers, Mr. Upton, and Mr. Walden) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Labor Management Relations Act, 1947, to provide for the mandatory appointment of a
			 board of inquiry into slow-downs, strikes, or lock-outs when certain
			 specified events occur, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Ensuring Continued Operations and No Other Major Incidents, Closures, or Slowdowns Act or the ECONOMICS Act. 2.Conditions requiring appointment of board of inquiry (a)In generalSection 206 of the Labor Management Relations Act, 1947 (29 U.S.C. 176) is amended—
 (1)by striking Whenever in the opinion and inserting (a) Whenever in the opinion; (2)by striking a threatened or actual strike and inserting a slow-down, or a threatened or actual strike or lock-out; and
 (3)by adding at the end the following:  (b)The President shall appoint a board of inquiry described in subsection (a) not later than 10 days after any of the following events occur:
 (1)The U.S. Census Bureau reports that the monthly Import or Export Vessel Value decreased by 20 percent or more in any one month from the previous month in any one of the four metric identification regions.
 (2)A slow-down, or a threatened or an actual strike or lock-out takes place at four or more port facilities in any one of the four metric identification regions.
 (3)A slow-down, or a threatened or an actual strike or lock-out occurs in which the total number of employees actively striking, locked-out, or slowing down at the affected port facilities in any one of the four metric identification regions, is 6,000 or greater.
 (c)Whenever a board of inquiry is appointed as required by the occurrence of any of the events described in subsection (b), such board shall submit a written report to the President not later than 10 days after its appointment. If a board of inquiry is appointed as required due to the occurrence of the event described in paragraph (1) of such subsection, such board shall include in its report an assessment as to whether a slow-down, or a threatened or an actual strike or lock-out contributed to the occurrence of such an event resulting in the board’s appointment. If the board determines that a slow-down, or a threatened or an actual strike or lock-out did contribute to the occurrence of such an event, the board shall also include in its report the additional criteria established in subsection (a). The President shall file a copy of such report with the Service and shall make its contents available to the public.
 (d)For purposes of this section, the term metric identification region means one of the four regions into which each of the Nation’s maritime ports is classified by the Secretary of Transportation in accordance with section 4 of the Ensuring Continued Operations and No Other Major Incidents, Closures, or Slowdowns Act..
 (b)Conforming amendmentsSection 208(a) of the Labor Management Relations Act, 1947 (29 U.S.C. 178(a)) is amended— (1)by striking such strike or lock-out and inserting such slow-down, strike, or lock-out; and
 (2)by striking such threatened or actual strike and inserting such slow-down, or threatened or actual strike or lock-out. 3.Study and recommendations for additional conditions requiring appointment of board of inquiry (a)DataThe Director of the Bureau of Transportation Statistics shall collect the following data relating to activity at port facilities in the United States:
 (1)The average number of lifts per hour of containers by crane. (2)The average cargo container dwell time.
 (3)The average truck times at ports. (4)The average rail time at ports.
 (b)Recommendations to CongressNot later than 2 years after the date of enactment of this Act, the Director shall transmit a report to Congress containing recommendations for determining whether conditions exist requiring the appointment of a board of inquiry pursuant to section 206(b) of the Labor Management Relations Act, 1947, using the data required to be collected in accordance with subsection (a), or any other metric recommended by the Director.
 4.Classification of ports into regionsNot later than 60 days after the date of enactment of this Act, the Secretary of Transportation shall classify the Nation’s maritime ports as belonging to one of the following four metric identification regions:
 (1)West Coast. (2)East Coast.
 (3)Gulf Coast. (4)Great Lakes.
			
